Lacombe, J.
The motion for further bill of particulars under clauses 1 and 2 of original order is denied. That for further bill under the third clause is granted. It must be indicated with clearness what “business” it was upon which the 11 per cent, is calculated. The complaint avers that the loss was sustained “independent of any alleged loss or profit shown by the books of the firm as resulting from said business,” (of the firm.) If complainant expects to show that, but for the alleged wrongful conduct of his firm, that firm would have received in the years named a certain quantity of business, his profits thereon being H per cent, ot such business, he should stale so distinctly in his bill of particulars. The question whether or not that is the proper way to show his damage is not now passed upon, but, if complainant expects to rely upon such a statement of his loss, he should indicate that fact now, that the defendant may prepare himself accordingly. In view of Iho fact that defendants have the books of the firm in their custody, no further detail as to the individual items is required from the complainant.